By the Court,
Earll, J.:
. The defendant was indicted by the grand jury of Lander county for the crime of murder; and the trial jury were impaneled under the provisions of the act entitled “An act to amend ‘ an act to regulate proceedings in criminal cases in the courts of justice of the territory of Nevada,’ approved November twenty-sixth, eighteen hundred and sixty-one,” approved March 2, 1875.
During the progress of impaneling the trial jurors, nine of the jurors drawn, in answer to questions propounded, said, in substance and effect: “ I have formed and expressed an unqualified opinion as to the guilt or innocence of the defendant.”
Thereupon, the defendant challenged each of said jurors, on the ground that they had respectively formed and ex*149pressed an unqualified opinion as to his, defendant’s guilt. Tbe court denied the respective challenges, and defendant duly excepted.
There is nothing in the record of this case to distinguish it from that of the State v. McClear, decided at the January term of this court, and upon the authority of the-deoision in that case, the judgment must be reversed.
The judgment is, therefore, reversed, and the cause re- . manded for a new trial.